OFFICE   OF THE ATTORNEY GENERAL   OF TEXAS
                            AUSTIN




BonorabXe George P. Rubma
cuuntyAteoammy
Jonou@aua*y
Anuen,!hmu
war mrt
    __..


oarefully oonuidered by
nuuut an iotlmlr




                    91* 994 Cr c. P. Qua the oaEd8-
                     foasu Cautttiy
                                  oauesd ta w6rW
                      plauu4 In ial6aounty jatl oa

    nw114 lib to do b to wook tha prluonerr   only
    in th6 morning6 and it a priuonur retuurrlta
    work and there ia 1100x8~~ ior ra~h~refun+l
    th6n he will nOf be fOm0d t9 Wrk but rfU
    oaly be gl~8n OFodft LOX #LOO iw'8aOh hay 1~
Bonorable oeorgo P. Huaeoll,mgo 3


    ja.11that he refusoa to work. If when suoh
    ocnvict in aallen to work an& aoea work then
    ha shall be given aredit of $S.OO per day on
    his fine and oosts. can a prluowr rsfusa to
    work and be punished for euoh refusal by the
    court? Also APt. 793 c. C. P., Opinion 0.147.
         Tlndar Oplnlon O-1061, from your depurt-
    mt3ntit ie ami      that the 00wy  a000 not
    have the authority to work rlrowrr    on the
    aity ntraetu, beoause suoh fs not publls worlcn
    of the county. How, oaa the oommlsaionen
    aourt ordsr, that the olty parks ,ofthe oounty
    axe in need of oare and that there ape oreelcu
    in said ptwka that due to the atagnaat water
    and growth around such oreakn in said pa,rb,
    said parks are a menaoe to~hsalth an4 Or4er
    that oounty prlrotiers bo uned to rmriwe auoh
    mmaoe to the health of the people of the
    oounty of JOlm6. I - ISU&bist0 fia4 a~ bW
    on the matter of hm prlsonsn night bo us04
    in any numaer other than ,oaoouuty #tojeatm
    and I would appreoiata It if you ml&t asofet
    mm in this regarU.w
               .Irtiole793, V. A. C. C. P., reads as followsr
          when a 64fon4m.itla oomloto4 of a a&r-
    dimaeanorand his punMuaeut irrauueousa at a
    pecuniary fine If he is unable to pay tha fine
    a.ndaosts adjudged agalust hiat,he my far suoh
    t:Lmeas will eatisfy thi ,ta@mrnt be put to
    work in the workhouse,~ a& on the oountp iam,
    OP publio lmprovementa0r thei ootmty a6 pro-
    vided  in the auooeeblngartiole, or Ir there
    be no suah workhouse fam or irmpxorement6,   he
    eht33-lbs imprisoned in jail f0S.a rufrielont
    length of time to disoharge the f?ILJ.amOUnt
    of fin.aand oosts aUjudg@Q a&WIu8t him Wting
    suah labor or imprisonmentat Th.xW Doilars
     ($3.00) for each day thereof."
               Article 794, V. A. C. C. Plc r6abU aU~fOll~~l

               vmre     the pnlshmeat aaosssad in a oon-
     viation      POP   miedemeanor I.8confinement in Jail
BonorvlblsGeorge P. Rudson, Pago 3


     for more than one by       or wluma in auph eon-
    vlotlon the punlshmen~la aasemad only at a
    pecuniary fine and the party oo aonvlated is
    unable to pay the fine and oosta adjudged
    agd.nst him, thoae BO aonvioted &all be ra-
    wire4  to do manual labor in aaoordanoewlth
    the provirionlrof this article under the fol-
    lowing rules and rsgulatlonr:
         "1. Eaoh oommlsmlonerrcourt may provlda
    for the me&ion of a workhonse and ths wtab-
    l.lehmsntof a county farm in oonaootion there-
    with for the purpose of utillalng the labor of
    said parties 80 oonvlatr4.
          -3. Such farma and worlchouaelahall be
    under the    oontrol   and managemsnt     of the oom-
    mlerionsrs    oourt,   and said   oaurt   map ado t anoh
    ruleu an4 regulationsnot inooneirrtsnt tlsththm
    lawa a8 they deea wcsarary for. the suooasmf&l
    mauagsment and opsmtlon of said lmtitutlonr
    e.ndfor erf@8tlvelyutillalng aaid labor.
         *a. Such overseer8 and guardn my be iun-
    ployed under the authority of the emmlamlonera
    court a&may bo neeeasarj to prevent saoapos
    a4 to enforas ruoh labor, au4 they shnll bo
    pai& out of thrbaounty treauuS?y lruohcsompanaa-
    tlcn,as said oourt awaypro8orfbe.
         "4. Those so oonvloted ahall be 80 guarded
    while at work a8 to prevent emape.
         "'5.,They &all be put to labor upon the
    pub110 roads, brideas or ather publla woks of
    th@ county when their labor oannot be utilfaed
    in the aounty workhoutimor oounty farm.
         =f3* Thsy shall be requii?eQto labor not
    lase than sight nor more than tan hours aaoh
    d.ay,Sundays smeptsd. MO pexaon shall ever be
    required to work Par more than OW year.
         "7. One who refuses to labor o,ria other-
    wise refraatoryor 1aaubtAfnate My be punished
                                                                   .sum
                                                              35

Bonorablv George P. Huavon, Pa&* 4


     by solitary vonfinementon bread ana water or
     In such other manner aa the vcmmiasloners
     00urt may ahot.

         w.   When not at labor they may bo oon-
    fineU in jail or the workhouse,am may be most
    convenient,or as the regulations of the com-
    znissionersoourt may presoribe.
          "9. A iemals ahall in no cdlm be required
     to do manual labor exoept In the workhouse.
         -10. One who from a v disease, or othsr'
    physical or mental dlsabPlity is unable to 60,
    manual labor shall noa be required to,work, but
    shall remain in Jail until his term oi imprl*on-
    ment is ended, or until the line and costs ad-
    jud.seQagainst him are blsebarg;ed aooording to
    law. His Inability to do manual labor ma be
    determinedby a physlolan appointsa fvr tL t
    purpose by the oounty u&go or the aomm!lssionere
    court,  who shall be Bai d for such servfa~.moh
    ooqenaation es said oourt rpa~~  allow.
        "11. One oonvfctsd or a mledaiaeanor whvsv
    punlshuent either in whole or in part Is ~I?F
    primguasnt in $10 map avoid manual labor by
    pay&bat into the aounty treasury oi one dollar
    for 'aaahE,ayof the term of his imprisonment
    and the reeelpt of the aounty treusurar to that
    effect,shall be suifioientauthority for the
    uheriff to detain him in jail without labor."
          Article~990,8, A. C, C. I%, apppllcable
                                                to justfoe~
court convlotlons,reads aa followst
          *A defendant place& in jail on acaount of
     failure to pay the rine and costs aan be tlir-
     charged on habeas aorpas by shmrlngt
          Wl. ~Thathe is too poor to peg the fine
     am3 oosts, and
          W9. 2&t he has remained In jail a aufl?i-
     cfent length of tims to satisfy the fine and
Honorable Oeorge P. Hud8on, Prge 6


     aosts, at the rate of three dollars for   eaoh
     aay.
          *But the defendant &all, In no oas6 under
     this artlols, be dieohargod until he has been
     imprisonedat least tea days; and a justloe  or
     the peace may dlsoharge the defendant upon hiu
     showing the same oause, by applioation to suoh
     justice;and when ruoh appliaation Ie granted,
     the justice’shallnote the same on hi8 dooket.n
          We quote f’romopinion Wo. O-1655 of thla depart-
ment as r0im88
         Y!h6 Court of Criminal Appeals has reoog-
    nized a distinotlonbetween the aredit to be
    allowed ror eervioe In Jail under the two pre-
    oodlng statutes. Artiols 793, su$ra, applies
    to the satisfaotionof judgwent In misdemeanor
    oa,sesin courts other than juatiae acurte. see
    Bx Parts Fernandez, 57 8. WRI (&d) 5~78;9% Parte
    Mi:highlin,60 8. W. (5d) 786.
         “In the PernandeZ ease, the relator, Far-
    nandsz, was conrioted In the Dlstrlat Court OS
    IbesceuCounty, Tezns, of a,misdemeanoran4 his
    Dunlshmentam&awed at a ,tIneof 50.00 and
    ao,sts,amounting to #18?00. Presf ding Judge
    !dodorrow
           in this,ease wroto the following:
             *‘The ohaptbtr in whiah drt;lole990,
        aupra, appeass, Is one havin rateronoe
        to a judgment of .oonvlatIonfILa arim-
        inal aotion before a justioe of ths
        p0t%ce. From what ha8 been said It Is
        apparent that the statutory enaotmemts
        make a dlstinotionon the subjeot at
        hand with refereras to the oonviotion
        of a niademeanor before the &stIoe Or
        the pace and the oonviction of a mis-
        demeanor in courts of h&her jurisdio-
        tion.     The reason for the distinotion
        may be only a mettar of oonjeature.
        Since the statutory direotlon woe definite
        in Its terms, the duty of the court Co
                                                          c,,   -




Eonarable Gaorga P. mason,   pa*   6



                   as written is mundatoxy.
                   it may be said that the jua-
        lice   couna
          ._~ ._     . are limited by the Con-
                                   __..      _
        atltutlon    [Art. 5, Bee. 191 in OFZm-
        l,nal'mtters    to Q fine not exceeding
        $:ZOO.OO,  while under Arttale 5, See-
        t.ion16, other courts are &livenjurIf+
        i.iot%.on in mlsdsmeanoreOS much hlgher
        f;radeand with penalties far more severe.*
         “In opinionHo, O-1015 by Assistant Attar-
    ney General Benjamin Woodall, dlraotad to Hon-
    oroi;leTom Seay, County Attorney Potter County,
    Amarillo, !Fesas,appears the to&wing language1
           **In arriving at the proper oroait
        to bs~~ellowedfor senfoe la jail
        undel(taoonvlotlonIn tbo jortice
        court/ we must observe tho provisions
        of Article 920, code or cr-              ..:.
        s?roabaure, suprs, that %he aefendunt
        rab5l1, in no oaae tttia*rthis artlolle,
        be aiO0h,2gOa uidi he fLsr beea im,
        p48oned at least ton dayraw
          -*It Is, therMore, our oplnPon that
        (1priaonar at+vIotad Ia thr juatI6e
        court, when hIa total finesand ooata
        i.6a a* uqder ThIr$y Dolla~a~(@Q.OO)
        should receivcl.omalt r0x atiy one-tanth
        of the Cotul ‘aJacunt
                            $‘p,t
                                M&h ,%ay,&e
        served * * *’                   .,
                                         ,.
                                          .~
          “In the McLau~In ease, 00 8. W.k{;kd) 786,
     the relatorwas oonvIot$d in the ~ooxpcratian
     court of IEl~aao, Texae, ,snd his fine aaaeeerd
     at Thirty Dollars ($SO.OO). ,fn that we,     It
     was held that Artiale 995~~8   applI(tab2e,and
     that Artiole 920, alone wae appl.lcab&e to oon-
     victlons before the justiae of the peaO0.
             *From the holdings In the Fernandez 6aee
     an%.the MoIaughli,n   ease, and the raeent opinion
     del.ivered  by Judge ICreuger in the h lgrte
     Fergueon ease, it israpparent that a prisoner
     is en.tltledto Three Dallarr ($3.00) per day fox
    HWrubl8    George P. Hiadron,Fug* 7


          nervlae in jail ukaar 8 aonlrletlon
                                            of a
          mieaufmanor in any sourt. ma OUY air-
          isrenas In the applicatfoM of Artlalw
          793 ana 820 between the u8tler eourt aad
          ather aourt 8onrlction~ia4the  rhen a




               We eoolocle
                         herewith a sow       of said opinion.
              Opinion NO. 0431061Of this &JpWtWnt hold8 bIM
    county prl8oncrm aannot ba worked on the pubUa rtmtr of
    a oitp.
                TQU are rarpsatfullyaa*d        tht it ie the opfa-
    ion   or thlm dsparwent;
              1. Ihe f%M?d~8iOMlS' %Wt    h88 aUthOritj t0 VOrk
    aouaty prieonam plaoed in jalk who hare boaa aonriofmdof
    a?i8aomomor8.
               8. Seatloa 6 of Artlsle 794, aupm, ret8 the work-
    ing day at *not hs8   then eight aor more thaa ten hour8 e&ah
    day Sundays axceptedd.RSwtiO0 8 o? 8aid artlolo provido8
    thai the CtmElliSSlOner8'Court "W adopt MO& rule8 8nd -6u-
    latien8 not fnoofu4lstbnt with the law8 a8 they doam aa(lO88w
    for tmhseuoae6#iulinana,;auteatand opercrtion Of 8aia fB8tf-
    tutiana and for U~faotlTelyutllitplngsaid labor.*     It irr
    our opinion that tha ConmLir8fonen* Court 8hotid fol.lm
    Seotion 0 of Art1010 794, wpw, and in no tltontwork the
    primnsre moue thrn ten hOtW8 p8r day; horrcnrr, ii then i8
    not myiahnt     work to keep th4 pri8OllCir8bU87 ror a full
    aaJr or if the oourt beliarer that their labor can'be !wr8
    ltfrotlvsly utilized by working thm oao-half day we oan
    8ee no mallon why this would not be in subtstantd    aampl,liWkeO
    tith the statute.
                  Suoh prl8oners lauatbe &ran oredlt for $S.OO
    per day re rdlesia of whether they wtwk on county ~robwta
    or luy the r fine and owts out in jail, (SubJratto the
    liDlii$atioM 0r Article   980,   P, A. c. c. P., erplalned in
    opinion 1Fo.0-1655,)




i
    Bumrabl,a @m%a P. Xudroa, ?agr 8


                  KiUdeMRnUr QWtiOt8 whose punirPvlent  aitha~
    in whols o?in part 18 inprl8oamant IR jell map arc&a Bllltyl
    labor b:ppapnent into the aounty traaanry of ona dollar for
    084thasp of tho term or hle lmpri8ontaant, a5 provideaby
    84CtiOn 11 Of Artlcl8 794, 8Iipm.
              5. IS suoh ptiatmaro rafura to work they may bs
    puninhd by wsolltaryooafinamsntoa brawl codlmtar or in
    8wh other manner au the Canaria8ionantC@Urt lsraydlraot.*
    (898 ssotion Q ef hxrsfiofr
                              794, SUpr*.) Hwavar, it ir alr
    oplniua thet *8uoh other manner* must be raaromb~a and not
    amouRt so OlUel and unu8ul QSUd8kW0t.

               6. If the cOad88iOllax8'couxt18 nwbla to
    8O6Ur8 labor fr?B%a pri8OWX after r88OZt10& t@ tka ram&~
    ~ttvidad by ZIaotionQ of the artiala, an4 thr ri8OOW
    rawiau ia jail, it $8 onr opiotoa that the prl8O0ar wonl6
    still ba eatltlad to aradit a6 the xata of $8.00 ‘par dy  .
    (wb#wdt to tha lidtationm of Arkblr 980, 71,h. 0. 0. P,,
    au po?intadaut in O&den 100.O-165af; md tlmt the C3crp1
    ti8iOR8r8' COUYt WOtid haVa 011aI&Ohoritrt0 'Wok" him
    $8.00 par day for aaeh day ha remed   to wwk.
              7. xt i8 OUT fUXtk8r O@.b0 tk8t    tit9CWd.98i008?Ut
    Conk% ha8 RO &u%kOXityto wwk mob pri8O062'8   011the Oity park
    or say othac ttl%ypxobot.  They zt&wt ba worked on eouaty
    J,WOfOOt8r




I